department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this file the returns in accordance with their letter unless you request an extension of time to file instructions and do not send them to this office penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the failure_to_file the returns timely may result in a if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date uil contact person identification_number fax number employer_identification_number dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 c based on the information submitted we conclude that you do not qualify for exemption under that section the reasons for our conclusion are set forth below your certificate of restated articles of incorporation specifies that you were organized exclusively for religious education and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 on in the bylaws you submitted your charter does not further describe your operations but these are elaborated sec_1 of your bylaws describes your operations as follows information and networking opportunities related to the enhancement of financial well-being for the members continued financial educational support as the members work toward building rebuilding their asset base and access to low cost financial services for people that are working toward self sufficiency and economic literacy access to sec_1 of your bylaws states that you will provide the following benefits to your members a c a o g provide disadvantaged youth adults and the disabled community with a foundation in economic literacy education savings and financial management assist in the repair and building a positive credit profile instill asset and wealth accumulation strategies provide investment and retirement strategies facilitate home ownership purchases and education for new home buyers facilitate ownership of assisted technology and van and home modifications for members with disabilities invest in micro and small_business ventures with loans and equity infusion and h provide reasonably priced financial services and resources to assist in maintaining financial credibility sec_3_1 of your bylaws defines the qualifications for membership as follows oe individuals who have demonstrated the initiative to enhance their financial well-being through financial education members clients program participants and graduates staff and officials of the sponsor organizations all individuals in the state who are defined as having a disability by the americans with disabilities act family members of those individuals disability advocates located in and disability caregivers located in your sponsor organizations include federal and state credit unions community development organizations and credit_counseling_services new sponsor organizations may join your network pursuant to a vote of two-thirds of the board_of directors members clients program participants and graduates along with the staff and officials of your sponsor organizations are eligible for membership along with their representatives that serve on your board_of directors sec_3_2 of your bylaws provides that the membership fee will be established annually by your board additional information you submitted indicates that your current membership fee is dollar_figure per year the fact-sheet you submitted with your date letter and your describes you as a statewide member driven organization with the purpose of fostering financial literacy and economic independence among your members it further describes you as a collaborative effort between community-based organizations offering services that include financial education access to affordable financial services at participating member credit unions small_business start-up services credit counseling repair and cooperative buying services depending on the service it may be offered by you directly or through one of your oartners per the summary fact sheet you submitted your goals include e providing financial services designed to meet the unique needs of different target populations including but not limited to o o o people with disabilitie sec_4 time car buyers home owners start_up business owners and microentrepreneurs and graduates of credit_counseling_services e negotiating cooperative buying pools for products and services e supporting organizational networking among those working with populations seeking to improve their financial well-being e advocating policies in support of financial education in addition to the fact-sheet and you submitted several tri-fold handouts to be distributed to potential members describing your services to include consumer financial information disability resources affordable financial services and business support services along with the availability of discounted products and services one program in particular includes access to savings and checking accounts and other banking services at your member credit unions your website states that you will offer member discounts and that you have member only programs on your webpage you have language that encourages your credit_union and other partners to get more information on advertising and you display their logos you also plan to operate a program that will focus on providing information and assistance to disabled individuals seeking to apply for low-interest loans for assistive technology you have indicated that this program will be made exclusively available to members law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section an organization fails to meet either the organizational_test or the operational_test it is not exempt if sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or part to the benefit of private shareholders or individuals sec_1 a -1 c defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized and operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it interests such as designated individuals the creator or his family shareholders or the organization or persons controlled directly or indirectly by such private interests is not organized and operated for the benefit of private sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in poor and distressed or of the underprivileged as well as the advancement of education its generally accepted legal sense and includes relief of the sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part in furtherance of the organization's of its activities if the operation of such trade_or_business is exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals was indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt analysis the information in your form_1023 shows that although many of your activities are educational your primary purpose is to operate a clearinghouse of financial services on behalf of your member credit unions and other sponsoring organizations that provide financial products and services to their members as well as your membership these products and services are available to all members upon payment of a dollar_figure membership is open to any individual who is genuinely committed to improving their own financial well-being your bylaws do not limit your membership to the poor disabled or any other charitable_class section of the general_public you indicate that individuals who join your organization will also be eligible to join the member credit unions you are managed by a board_of directors made up of individuals representing the member credit unions and other sponsoring organizations in fact your membership criteria are so broad as to include a cross membership fee you state that in furtherance of your goals you identify and connect members with sponsor organizations that offer the desired services and products you approach these service providers as an aggregator of its membership and to negotiate discounts on products and services on behalf of the membership that your primary focus will be the provision of services to your members is for example language in your fact-sheets and your handouts reflected in your pamphlets you provided mentioned that you will offer member discounts and that special discounts are available to our members for products service used most often website often to see what discounts are available to you in your facts-sheets you clearly state that your goals include providing financial services designed to meet the unique needs of different target populations including but not limited to people with disabilities time car buyers home owners start_up business owners and micro-entrepreneurs and graduates of credit_counseling_services member partners to get information on advertising and you display their logos the educational information offered on your website is restricted to those who are members moreover on your website you encourage credit unions and other visit our thus it is clear that you primarily use your also serves to encourage those who are not members to consider and other materials to promote the availability of discounted financial products and services to participating members thereby promoting their private financial interests through the savings that are exclusively available to them the membership in your organization or membership in one of your partner organizations in order to avail themselves of access to these discounted products and services the member credit unions and sponsoring partners benefit financially from an increase in the stream of possible new members who will likely purchase the discounted products and services you have provided no evidence that membership and access to your various services is based on need or restricted to low-income individuals based on our analysis of your actual and proposed activities and in light of the applicable law we have concluded that some of your activities do in fact serve an educational purpose however when we consider the totality of your activities it becomes clear that your primary purpose is to operate for the non-exempt purpose of promoting the substantial private business and financial interests of your member credit unions sponsoring organizations and individual members we note that your board_of directors is comprised exclusively of member credit unions and other sponsoring organizations as such the board_of directors as presently constituted gives rise to an obvious conflict of interest in that any policy decisions made by the board would appear to be solely to promote and protect the financial interests of the organizations that make available discounted financial products and services to individual members who seek to purchase these products and services this conflict would include controlling the price of products and services and controlling the amount of any membership fee to be paid_by participating members control_over the pricing of products and services results in the conferring of private benefit to the member credit unions and other sponsoring organizations accordingly you do not qualify for exemption as an organization described in sec_501 c of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an if you individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely debra cowen robert choi director exempt_organizations rulings agreements
